Exhibit 10.4

EXECUTION VERSION

JOINDER TO AMENDED AND RESTATED CREDIT AGREEMENT AND CREDIT DOCUMENTS

This JOINDER TO AMENDED AND RESTATED CREDIT AGREEMENT AND CREDIT DOCUMENTS (this
“Joinder”), is dated this 10th day of June, 2014, by and among Kirk & Nice,
Inc., a Pennsylvania corporation and Kirk & Nice Suburban Chapel, Inc., a
Pennsylvania corporation (each, a “New Borrower” and together, the “New
Borrowers”), and the other Credit Parties (as defined below), in favor of the
Lenders (as defined below) and Bank of America, N.A., a national banking
association organized and existing under the laws of the United States of
America, as Administrative Agent for the benefit of the Lenders (in such
capacity, the “Administrative Agent”), as Collateral Agent for the benefit of
the Secured Parties (in such capacity, the “Collateral Agent”), as Swing Line
Lender and as L/C Issuer.

BACKGROUND

A. Pursuant to that certain Third Amended and Restated Credit Agreement, entered
into on January 19, 2012, as amended, by and among StoneMor GP LLC, a Delaware
limited liability company (the “General Partner”), StoneMor Partners L.P., a
Delaware limited partnership (the “Partnership”), StoneMor Operating LLC, a
Delaware limited liability company (the “Operating Company”), the Subsidiaries
of the Operating Company set forth on the signature pages thereto (together with
the Operating Company, the “Existing Borrowers” and collectively with the New
Borrowers, the “Borrowers” and together with the General Partner and the
Partnership, collectively the “Credit Parties”), the lenders party thereto (the
“Lenders”), the Administrative Agent, Raymond James Bank, FSB, as Syndication
Agent, and Capital One, National Association, as Documentation Agent (as so
amended, and as amended, restated, modified or otherwise supplemented from time
to time, the “Credit Agreement”), the Lenders agreed, inter alia, to extend to
the Borrowers a single revolving credit facility in the maximum aggregate
principal amount of One Hundred Thirty Million Dollars ($140,000,000).

B. Pursuant to the Credit Agreement and the Credit Documents, the Existing
Borrowers have granted to the Collateral Agent, for the benefit of the Secured
Parties, a lien on and security interest in substantially all of their property
and assets to secure all Secured Obligations (as defined in each Security
Document).

C. Contemporaneously herewith, certain of the Existing Borrowers have entered
into (a) an Asset Sale Agreement dated as of April 2, 2014 for a purchase price
not to exceed $53,055,000 (subject to certain adjustments set forth therein)
together with assumption of certain liabilities set forth therein, and (b) an
Asset Sale Agreement dated as of April 2, 2014 for a purchase price not to
exceed $745,000 (subject to certain adjustments set forth therein), together
with assumption of certain liabilities set forth therein (together, the
“Acquisition Agreements”), to acquire certain cemeteries, funeral homes
(including acquisition of the New Borrowers), crematory businesses and various
related assets in Florida, North Carolina, Virginia and Pennsylvania (the
“Acquired Assets”).

D. The New Borrowers will benefit, directly and indirectly, from credit and
other financial accommodations extended by the Lenders to the Borrowers.



--------------------------------------------------------------------------------

Now, therefore, for value received, and in consideration of Loans made or to be
made, and other credit accommodations given or to be given, to the Borrowers by
the Lenders from time to time, the New Borrowers and each other Credit Party
hereby agree as follows:

1. Except as expressly set forth herein, all capitalized terms used and not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement.

2. Each Borrower represents and warrants that the purchase of the Acquired
Assets pursuant to the Acquisition Agreements, including, without limitation,
the making of any Loans relating thereto, conforms, or will conform at the time
of the related acquisition, in all respects with all the requirements of the
Credit Agreement (other than any requirements waived in writing by Required
Lenders).

3. Each New Borrower acknowledges and agrees that it hereby agrees to join as a
“Borrower” under the Credit Agreement, and to join, in the same capacity as the
Existing Borrowers, in the Notes, the Security Agreement, the Pledge Agreement,
and the other Security Documents and Credit Documents.

4. This Joinder is effective upon the date of each New Borrower’s execution and
delivery hereof to the Administrative Agent and upon such execution and
delivery, all references in: (a) the Credit Agreement and other Credit Documents
to the terms “Borrower” or “Borrowers”; (b) the Pledge Agreement to the terms
“Pledgor” or “Pledgors”; and (c) the Security Agreement to the terms “Debtor”
and “Debtors”, shall be deemed to include the New Borrowers. Without limiting
the generality of the foregoing, (i) the New Borrowers hereby affirm all grants
(including the grant of a lien and security interest), covenants, agreements,
representations, and warranties (except to the extent expressly relating to an
earlier date) contained in the Credit Agreement, the Pledge Agreement, and the
Security Agreement, as amended hereby, each and all of which are and shall
remain applicable to the Collateral from time to time owned by the New Borrowers
or in which the New Borrowers from time to time have any rights and (ii) in
order to secure payment of the Secured Obligations, whether now existing or
hereafter arising, the New Borrowers do hereby grant to Collateral Agent, for
the benefit of the Secured Parties, and hereby agree that Collateral Agent has
and shall continue to have, for the benefit of the Secured Parties, a Lien on,
among other things, substantially all of the New Borrower’s property and assets
(except for the New Borrower’s lands in licensed cemeteries for which the
applicable Governmental Authority has not given approval for the granting of a
Lien thereon pursuant to applicable law), constituting Collateral of the New
Borrowers, and each and all granting clauses in the Credit Documents are
incorporated herein by reference with the same force and effect as if set forth
herein in their entirety except that all references in such clauses to the
Borrowers, the Pledgors, the Debtors or any of them shall be deemed to include
references to the New Borrowers. Nothing contained herein shall in any manner
impair the priority of the liens and security interests heretofore granted in
favor of Collateral Agent under the Security Agreement, the Pledge Agreement or
any other Credit Document.

5. The information set forth on Schedule A hereto, shall be added to various
Annexes to the Pledge Agreement and the Security Agreement described thereon,
and such Annexes are amended hereby and thereby.

 

- 2 -



--------------------------------------------------------------------------------

6. In connection with the execution and delivery of this Joinder, the Existing
Borrowers and the New Borrowers have delivered or will deliver to the
Administrative Agent or the Collateral Agent, as appropriate, such deliveries as
are required by the Credit Agreement, including, without limitation:
(a) certificates representing the Equity Interest in the New Borrowers, together
with assignments in blank (or such other similar deliveries as may be
appropriate in the reasonable discretion of the Administrative Agent);
(b) allonges joining the New Borrowers to each Note; (c) a master secretary’s
certificate attaching the organizational documents and authorizing resolutions
for the New Borrowers and any other applicable Credit Party; (d) mortgages,
deeds of trust and other real estate related documentation; and (e) legal
opinions with respect to the above deliveries.

7. The New Borrowers represent and warrant that upon each becoming a Borrower,
the New Borrowers are in compliance in all material respects, with all
representations and warranties, are and shall be bound by and agrees to comply
with the covenants contained in the Credit Agreement and other Credit Documents
and are not in default in the performance or observation of any covenant or
condition under the Credit Agreement or any Credit Document.

8. The New Borrowers hereby acknowledge and agree that the Secured Obligations
are secured by all of their respective assets constituting Collateral according
to, and otherwise on and subject to, the terms and conditions of the Security
Agreement, the Pledge Agreement and the other Credit Documents to the same
extent and with the same force and effect as if the New Borrower had originally
been one of the Borrowers under the Credit Agreement and had originally executed
the same as such a Borrower.

9. Except as specifically modified hereby, all of the terms and conditions of
the Credit Agreement and other Credit Documents shall remain unchanged and in
full force and effect.

10. The New Borrowers agree to execute and deliver such further instruments and
documents and do such further acts and things as the Administrative Agent, or
the Collateral Agent, may reasonably deem necessary or proper to carry out more
effectively the purposes of this Joinder and the Credit Documents.

11. No reference to this Joinder need be made in the Credit Agreement or in any
other Credit Document, and any reference to any Credit Document in any Credit
Document shall be deemed a reference to the Credit Documents as modified hereby,
and to include this Joinder, allonges and all other documents executed and
delivered in connection herewith.

12. This Joinder shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

13. This Joinder shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without reference to the choice of law
doctrine of the Commonwealth of Pennsylvania.

14. This Joinder may be executed by facsimile or scanned e-mail attachment and
in any number of counterparts with the same affect as if all of the signatures
on such counterparts appeared on one document and each counterpart shall be
deemed an original.

 

- 3 -



--------------------------------------------------------------------------------

15. The New Borrowers hereby waive acceptance of this Joinder by any and all of
the Secured Parties.

[Remainder of page intentionally left blank]

 

- 4 -



--------------------------------------------------------------------------------

This Joinder to Amended and Restated Credit Agreement and Credit Documents is
hereby delivered, acknowledged and agreed to as of the date first above written.

 

New Borrowers Kirk & Nice, Inc., a Pennsylvania corporation By:  

/s/ Frank Milles

Name:   Frank Milles Title:   Vice President Kirk & Nice Suburban Chapel, Inc.,
a Pennsylvania corporation By:  

/s/ Frank Milles

Name:   Frank Milles Title:   Vice President

 

Joinder

New Borrower Signature Page

S-1



--------------------------------------------------------------------------------

Credit Parties   STONEMOR GP LLC By:  

/s/ Timothy K. Yost

  Name:   Timothy K. Yost   Title:   Chief Financial Officer   STONEMOR PARTNERS
L.P.   By:   STONEMOR GP LLC     its General Partner By:  

/s/ Timothy K. Yost

  Name:   Timothy K. Yost   Title:   Chief Financial Officer   STONEMOR
OPERATING LLC By:  

/s/ Timothy K. Yost

  Name:   Timothy K. Yost   Title:   Chief Financial Officer

 

Joinder

Credit Parties Signature Page

S-2



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Bronswood Cemetery, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc.Forest Lawn Memorial Chapel, Inc.

Forest Lawn Memory Gardens, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

Kingwood Memorial Park Association

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

 

By:  

/s/ Frank Milles

Frank Milles, as Vice President for each of the above-named Credit Parties,
except as President of Bethel Cemetery Association

 

Joinder

Additional Credit Parties Signature Page

S-3



--------------------------------------------------------------------------------

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

Prince George Cemetery Corporation

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Puerto Rico Cemetery and Funeral, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:   

/s/ Frank Milles

Frank Milles, as Vice President for each of the above-named Credit Parties

 

Joinder

Additional Credit Parties Signature Page

S-4



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Cornerstone Trust Management Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

 

By:   

/s/ Frank Milles

Frank Milles, as Vice President for each of the above-named Credit Parties

 

Joinder

Additional Credit Parties Signature Page

S-5



--------------------------------------------------------------------------------

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Mississippi LLC

StoneMor Mississippi Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oklahoma LLC

StoneMor Oklahoma Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

 

By:   

/s/ Frank Milles

Frank Milles, as Vice President for each of the above-named Credit Parties

 

Joinder

Additional Credit Parties Signature Page

S-6



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:   

/s/ Frank Milles

Frank Milles, as Vice President for each of the above-named Credit Parties

 

Joinder

Additional Credit Parties Signature Page

S-7



--------------------------------------------------------------------------------

ACKNOWLEDGED BY: BANK OF AMERICA, N.A., as Collateral Agent By:  

/s/ Christine Trotter

Name:   Christine Trotter Title:   Assistant Vice President